On Motion for Rehearing.
The majority was in error in their opinion on original hearing in stating that C. M. Caldwell testified that he, together with C. M. Evans, built a house on lot 3 in 1901 or 1902. The record shows that the testimony of that witness was that the house so built was on lot 4, instead of lot 3. While the record shows, as stated in our original opinion, that all the taxes on lots 3 and 4 were paid by C. N. Evans and wife beginning with the year 1897 and ending with the year 1920, the statement of facts shows that D. B. Evans testified that he gave his brother $10 "to pay the taxes," and that at one time he furnished his sister-in-law money with which to pay the taxes. However, the witness does not fix the year in which he made either of those payments, nor does he state whether it was for the purpose of paying taxes on lot 3 or lot 4, or both, and, as shown in our original opinion, C. N. Evans died February 6, 1909. The statement of facts *Page 746 
further shows that Mrs. Birdie O. Evans qualified as guardian of her minor children in the year 1919.
With the corrections noted, the motion for rehearing is overruled by the majority of the court.